Citation Nr: 0612785	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Whether there is new and material evidence to reopen a claim 
for service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to October 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for a left shoulder disability, and it is 
therefore reopened.  The issue of entitlement to service 
connection is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  An unappealed July 1982 rating decision denied service 
connection for a left shoulder disability.

2.  Evidence received since the July 1982 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision was final.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 19.118, 19.153 (1982).

2.  Evidence received since July 1982 is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for a claim for service connection.  
Subsequently in August 2002, after the initial AOJ decision, 
the AOJ advised the veteran of what the evidence must show in 
order to reopen a claim.  The claim was subsequently 
readjudicated so there was no prejudice to the veteran.  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The July 1982 RO decision is final based on the evidence then 
of record.  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The July 1982 RO decision denied service connection based on 
a lack of evidence of a left shoulder disability.  Subsequent 
records submitted by the veteran indicate diagnoses of 
degenerative joint disease of the left shoulder.  This 
evidence is new and material as it is previously unseen 
evidence that raises a reasonable possibility of 
substantiating the claim.  The claim is consequently 
reopened.


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.



REMAND

Having reopened the appellant's claim for entitlement to 
service connection for a left shoulder disability, the 
underlying issue must now be adjudicated.  The veteran's 
service medical records show complaints of left shoulder pain 
and limited range of motion and a diagnosis of left shoulder 
tendonitis.  Current medical records show the veteran has 
been diagnosed with left shoulder degenerative joint disease, 
and has undergone shoulder replacement surgery.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, or 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, based on the evidence provided demonstrating 
in-service complaints of left shoulder disability, diagnoses 
of left shoulder degenerative joint disease post-service, and 
the veteran's assertion of a relation between the two, a VA 
examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether his 
left shoulder disability is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) a 
continuation of the symptoms in service, 
or otherwise the result of disease or 
injury during service, to include 
consideration as being a residual of 
prednisone use (5 mg daily beginning 
1974).  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
again review the veteran's claim.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


